Citation Nr: 9932064	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right ankle 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for allergies.  

4.  Entitlement to service connection for chronic ear 
infections.  

5.  Entitlement to service connection for chronic sinusitis.  

6.  Entitlement to service connection for chronic throat 
infections.  

7.  Entitlement to an increased rating for anxiety neurosis 
with headaches, currently evaluated as 30 percent disabling.  

8.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.  

9.  Entitlement to an increased rating for residuals of a low 
back disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in 1995 and 1997.  The 
veteran's claim for increased ratings for his service-
connected disabilities was received in May 1995.  These 
claims were denied in a rating decision, dated in October of 
that year.  The veteran filed as notice of disagreement in 
December 1995, and in February 1996, after receipt of the 
statement of the case, filed a statement accepted as a 
substantive appeal.  

In addition, the veteran filed his claim for his claims for 
service connection in February 1996.  His claims were denied 
by the RO in its April 1997 rating decision, and timely 
notice of disagreements and substantive appeals were received 
from the veteran in January 1998 and May 1998, respectively.  
The veteran's claim for an increased rating for anxiety 
neurosis is the topic of the REMAND portion of this decision.  

Furthermore, the veteran in a January 1996 statement 
indicated his belief that he is entitled to compensation 
benefits for duodenal diverticulum that he claims is 
secondary to ulcer disease.  This matter is referred to the 
RO for all appropriate development and adjudication.  


FINDINGS OF FACT

1.  Service connection was denied for right ankle sprain in 
an April 1972 unappealed rating decision.  

2.  The evidence received into the record since the April 
1972 rating decision consists of reports of current 
evaluation and treatment.  

3.  Service connection for a right knee disability was denied 
in a January 1974 Board decision. 

4.  The evidence received into the record since the January 
1974 decision consists of reports of current evaluation and 
treatment.  

5.  Service connection for allergies was denied in a 
September 1974 unappealed rating decision.  

6.  The evidence received into the record since the September 
1974 rating decision consists of reports of current 
evaluation and treatment.  

7.  The veteran has not presented competent evidence that he 
has chronic ear infections, chronic sinusitis or chronic 
throat infections that may be associated with injury or 
disease noted during his active service.  

8.  The service-connected duodenal ulcer disease is currently 
manifested by epigastric pain and a gassy feeling in the 
stomach with episodes of one month's duration, occurring 
every one or two years; there is not clinical evidence of 
impairment of health manifested by anemia, weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  

9.  The service-connected low back syndrome is currently 
manifested by no more than mild symptoms of intervertebral 
syndrome without evidence of muscle spasm or painful motion 
shown on the most recent VA examination.  


CONCLUSIONS OF LAW

1.  The April 1972 rating decision was final and new and 
material evidence has not been received to reopen the claim 
for service connection for right ankle sprain.  38 U.S.C.A. 
§ 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156(a), 3.303 (1999). 

2.  The Board's January 1974 decision was final and new and 
material evidence has not been received to reopen the claim 
for service connection for a right knee disability.  
38 U.S.C.A. § 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156(a), 3.303 (1999). 

3.  The September 1974 decision was final and new and 
material evidence has not been received to reopen the claim 
for service connection for allergies.  38 U.S.C.A. § 1110, 
1131, 5107, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 3.303 (1999). 

4.  The veteran's claims for service connection for chronic 
otitis media, chronic sinusitis and chronic throat infections 
are not well grounded.  38 U.S.C.A. § 1110, 1131, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999). 

5.  The criteria for an evaluation in excess of 20 percent 
for duodenal ulcer disease have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Code 7305 
(1999).  

6.  The criteria for an evaluation in excess of 10 percent 
for low back syndrome have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 
5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence.

Service connection was previously denied for right ankle 
sprain and a right knee condition in the original rating 
decision, dated in April 1972.  The service medical records 
reflect evaluation for a swollen ankle in August 1961.  
Another record dated in the same month is to the effect that 
the veteran turned his right ankle while playing golf.  The 
recorded diagnosis was sprain of right ankle.  X-ray 
examination of the right ankle revealed no bone or joint 
abnormality.  The report of the retirement examination showed 
no pertinent findings.  Based on the foregoing, the agency of 
original jurisdiction concluded that chronic disability due 
to service was not demonstrated, and, hence, service 
connection was not warranted.  The veteran was notified of 
the denial of benefits in May 1972; but he failed to initiate 
a timely appeal.  Consequently, that determination is final.  
38 U.S.C.A. § 7105.  

The denial of service connection for a right knee disability 
was upheld in a January 1974 Board decision.  The veteran 
contended that he began feeling pain in that knee while 
serving in Vietnam.  The Board denied service connection 
based on its finding that a right knee disorder was not shown 
at the time of the veteran's retirement or during orthopedic 
examination, conducted shortly after his separation from 
service.  Hence, any knee disability was not shown to be 
related to military service.  The Board's determination is 
final.  38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 
(1999).

In a September 1974 rating decision, the RO denied 
entitlement to service connection for nasal allergies, 
claimed to be secondary to Agent Orange exposure.  In 
addition, the RO addressed the matter of direct service 
connection, stating: 
 

"We have denied this claim because we 
have determined that the available 
scientific and medical evidence does not 
support the conclusion that a nasal 
allergy is associated with herbicide 
exposure, and there is no other basis for 
service connection."  

In addition, the RO noted:

"The service medical records show the 
veteran seen on 12/18/69 complaining of 
sneezing and headaches for the prior 3 
month (sic). The impression was a 
probable allergy.  No further treatment 
is shown in the service medical records 
and the retirement examination in 4/71 
notes no allergy or abnormality of the 
nose or pulmonary system.  The probable 
allergic reaction in service is 
considered to have been an acute disorder 
that resolved by the time the veteran 
left military service."  

The veteran was notified of the denial of service connection 
for allergies by an October 1994 letter.  The veteran did not 
initiate an appeal with respect to this issue.  Consequently, 
that determination is final.  38 U.S.C.A. § 7105.  

The veteran attempted to reopen his claims for service 
connection in February 1996.  The question before the Board 
is the limited question of whether the veteran has submitted 
new and material evidence to reopen his previously-denied 
claim.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108, 7104 
(West 1991); 38 C.F.R. § 3.104 (1999).  

On a claim to reopen a previously and finally disallowed 
claim, a "two-step analysis" must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and "review 
the former disposition of the claim", 38 U.S.C.A. § 5108 -- 
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court), sitting en 
banc, held that a recent decision of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.  Under the new Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under section 3.156(a) of VA regulations in order to 
have a finally denied claim reopened under 38 U.S.C. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a).  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the 
claimant's duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Thus, the Court held in Elkins that "a reopened 
claim is not necessarily a well-grounded claim and, absent a 
well-grounded claim, the adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed and 'VA assistance in claim 
development is conditional upon the submission of a well 
grounded claim."  Winters v. West, 12 Vet. App. 203, 206-07 
(1999), citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 
(1998).  "If the claim is not well grounded, it necessarily 
follows that the section 5107(b) duty to assist never arises 
and the merits are not reachable."  Winters, 12 Vet. App. at 
207.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1997) (final emphasis added).  In Hodge, 
the Federal Circuit emphasized the same portion of the 
regulation the Board has emphasized above and then stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.

The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363.

In this case, the RO, in essence, appeared not to reopen the 
veteran's claims for service connection, as it did not review 
the veteran's claim de novo in April and November 1997 rating 
decisions.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed the provisions of 38 U.S.C.A. §§ 5108 and 7104 
to require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate and issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the United 
States Court of Veterans Appeal (Court) has placed some 
limitation on this presumption of credibility in cases in 
which a physician relied upon the appellant's account of his 
medical history and service background, recitations which had 
already been rejected by the previous decision of the agency 
of original jurisdiction.  The Court has held that such 
history articulated by the appellant has no probative value 
and hence cannot be considered material for the purpose of 
reopening the veteran's claim.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  

Right Ankle.

The Board has reviewed the evidence received into the record 
since the April 1972 rating decision and finds that no new 
and material evidence has been received to reopen the claim 
for service connection for a right ankle disability.  

The evidence received since the previous denial consists of 
duplicate copies of the veteran's service medical records 
which were considered previously.  Clearly, this evidence is 
not new.

In addition reports of post-service evaluation and treatment 
records have been added to the veteran's claims folder.  
Although this evidence is new, inasmuch as it was not 
previously of record, it is not material because these 
reports do not link any existing right ankle disability with 
injury or disease incurred during the veteran's active 
service.  Thus, these records do not "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability."  Hodge, 155 F.3d at 
1363.  Accordingly, the Board concludes that these records 
are not so significant that they must be considered in order 
to fairly decide the claim.

In view of the forgoing, the evidence received into the 
record since the April 1972 denial of service connection for 
a right ankle disability is cumulative and redundant in 
nature and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Right Knee.  

The Board has reviewed the evidence received into the record 
since the January 1974 Board decision and finds that no new 
and material evidence has been received to reopen the claim 
for service connection for a right knee disability.  The 
evidence received into the record since the previous Board 
denial consists of duplicate copies of the veteran's service 
medical records.  This evidence clearly is not new as it was 
considered at the time of the previous denial of benefits.  

Also received are reports of post service evaluation and 
treatment.  These records are new inasmuch as they were not 
previously of record.  However, they are not material because 
these reports do not link current disability with injury or 
disease incurred during the veteran's active service, and 
therefore they do not "contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability."  Hodge, 155 F.3d at 1363.  
Accordingly, the Board concludes that these records are not 
so significant that they must be considered in order to 
fairly decide the claim.

Although records dated in February 1995 show that the veteran 
complained of pain in the right knee since before his 
discharge from military service, the veteran is advised that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent evidence".  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Justus as to the determination of new and 
material evidence for the purpose of reopening a claim.  A 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

In view of the foregoing, the evidence received into the 
record since the January 1974 Board decision is cumulative 
and redundant in nature, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1999).

Allergies.

The Board has reviewed the evidence received into the record 
since the September 1974 rating decision and finds that no 
new and material evidence has been received to reopen the 
claim for service connection for chronic allergies.  

The evidence received since the previous denial consists of 
duplicate copies of the veteran's service medical records 
which were considered previously.  This evidence is not new.

In addition reports of post service treatment have been added 
to the veteran's claims folder.  These reports contain 
references to longstanding treatment for allergies, but fail 
to indicate a date of onset of chronic disability.  A private 
medical statement from J. M. Miranda-Ramirez, M.D., is to the 
effect that the veteran had been treated for chronic nasal 
allergies since 1982, sometime after the veteran's separation 
from service.  Although this evidence is new, inasmuch as it 
was not previously of record, it is not material because 
these reports do not link any existing allergy disability 
with injury or disease incurred during the veteran's active 
service.  Thus, these records do not "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability."  Hodge, 155 F.3d at 
1363.  Accordingly, the Board concludes that these records 
are not so significant that they must be considered in order 
to fairly decide the claim.

In view of the foregoing, the evidence received into the 
record since the September 1974 denial of direct service 
connection for allergies is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

Service Connection.  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

The veteran contends that he has chronic ear infections, 
chronic sinusitis and chronic throat infections related to 
his active service.  Where the determinative issues involve 
questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the veteran's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection.  

Chronic Ear Infections.

Private treatment record dated in December 1997 shows that 
the veteran had been treated since December 1979 for otitis 
media.  Service medical records show that the veteran was 
treated for otitis externa in June 1962.  The report of 
medical history completed in April 1971 at the time of the 
veteran's retirement from service shows that he reported 
having one episode of an ear infection in the left ear in 
"1959".  No disability was noted on retirement examination.  
A September 1971 entry shows that the veteran complained of 
irritation of the ears and was treated with Cerumenex.  No 
diagnosis was recorded at that time.  Finally, no ear 
infection was disclosed on the initial VA examination, 
conducted in February 1972.  

While the veteran's clinical record establishes current 
disability, there is no evidence to show a nexus between 
current complaints and injury or disease noted during his 
active service.  In effect, the veteran's contentions are 
probative to the extent that they suggest a continuity of 
symptomatology from the veteran's military service.  
38 C.F.R. 3.303(b).  However, in this case, lay evidence of 
continuity of symptoms is not sufficient, but a medical nexus 
is needed to link post-service symptoms with the current 
diagnosis.  See Savage v. Gober, 10 Vet. App. 488; Falzone v. 
Brown, 8 Vet. App. 398 (1995).  In the absence of this type 
of evidence, no well-grounded or plausible claim for service 
connection for chronic ear infection has been presented.

Chronic Sinusitis.

The veteran was treated for sinusitis in October 1969.  
Moreover sinusitis is noted by way of history on the report 
of the retirement examination.  The veteran reported at that 
time that he had been treated for sinusitis in the past year.  
However, no pertinent findings were noted at the retirement 
examination.  Nothing pertinent was revealed on the initial 
VA examination conducted in February 1972.  Likewise, there 
is no clear evidence of a current diagnosis.  Without 
evidence showing that a disease or disability is present, no 
plausible claim for service connection can be presented, and 
the claim is not well grounded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

Chronic Throat Infections.

A private treatment record dated in December 1997 shows that 
the veteran had been treated since December 1979 for 
rhinopharyngitis.  Consequently, the veteran satisfies the 
initial criterion for establishing a well grounded-claim, as 
there is evidence of current disability.  

The veteran's service medical records show that he was 
treated for a recurrent sore throat associated with upper 
respiratory infections or pharyngitis in October 1959, June 
1964, October 1969 and October 1970.  As a result, the 
veteran satisfies the second criterion for establishing a 
well-grounded claim, as there is evidence of the condition in 
service.  

The veteran's claim must fail as there is no competent 
evidence of a nexus between the current complaints and injury 
or disease during his active service.  In effect, the 
veteran's contentions, as well as the lay statements received 
on his behalf, are probative to the extent that they suggest 
a continuity of symptomatology from the veteran's military 
service.  38 C.F.R. 3.303(b).  However, in this case, lay 
evidence of continuity of symptoms is not sufficient, but a 
medical nexus is needed.  See Savage v. Gober, 10 Vet. App. 
488; Falzone v. Brown, 8 Vet. App. 398 (1995).  Competent 
medical evidence is needed to identify the nature of the 
disease in service, as well as to show that the current 
clinical findings are related to the veteran's inservice 
complaints or post-service continuity of symptomatology.  In 
the absence of such evidence, the veteran has not presented a 
well-grounded or plausible claim with respect to service 
connection for recurrent throat infections.  

In summary, the veteran has not presented well-grounded 
claims with respect to entitlement to service connection for 
chronic ear, sinus and throat infections.  Consequently, no 
duty to assist in the development of facts pertinent to his 
claim is triggered under the provisions of 
38 U.S.C.A. § 5107.  Nonetheless, under 38 U.S.C.A. 
§ 5103(a), VA should advise the claimant of the evidence 
necessary to complete his application.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  This obligation was 
successfully completed by the RO in its statement of the 
case.  There is no indication that the record is in any way 
incomplete.  For example, the veteran has not informed VA of 
the existence of records that have not yet been made a part 
of the record.  See Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Finally, the appellant's representative has argued, in 
essence, that VA has expanded its duty to assist the claimant 
by provisions in its manual M21-1, and that the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  In Morton v. West, No. 96-1517 
(U.S. Vet. App. July 14, 1999), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) rejected the argument 
that 38 C.F.R. §§ 3.103(a), 3.159(a); VA Adjudication 
Procedure Manual M21-1, Part III, para. 1.03(a) and Part IV, 
para. 2.10(f); and policies set forth in other VA documents 
require VA to assist the claimant in developing facts 
pertinent to the claim even though a well-grounded claim had 
not yet been submitted.  The Court concluded that any 
perceived or actual failure by the Secretary to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  Consequently, there is no basis upon which to 
comply with the representative's request in this regard.  

Increased Ratings.  

The veteran has presented well-grounded claims for increased 
ratings for the service-connected low back syndrome and 
duodenal ulcer disease.  That is, he has presented a 
plausible claim.  Cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  All appropriate development has 
been accomplished.  The recent examinations provide 
sufficient information to rate the service-connected 
disabilities in accordance with their applicable rating 
codes.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R0. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for duodenal ulcer disease and an unstable back in an April 
1972 rating decision.  The veteran was assigned a 20 percent 
rating for the former and a noncompensable rating for the 
latter disability.  

By a May 1973 rating decision, the RO increased the 
disability rating for low back syndrome (formerly diagnosed 
as unstable back) from a noncompensable to a 10 percent 
rating.  This award was based on results of a March 1973 VA 
examination that showed that the veteran had demonstrated 
lumbosacral pain during his musculoskeletal examination.  


Duodenal Ulcer Disease.

The veteran contends that as a consequence of his stomach 
condition, he experiences pain and a great deal of gas 
following meals.  

A 20 percent evaluation is applicable for duodenal ulcer 
disease manifested by moderate symptoms with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  The next higher evaluation of 40 percent 
requires moderately severe symptoms that are less than severe 
but impairment of health manifested by anemia, weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  
38 C.F.R. § 4.114, Code 7305.  

In the veteran's case,  a September 1995 report shows that 
the veteran reported that he had epigastric pain relieved by 
Tagamet.  He also reported having episodes of one month's 
duration, occurring every one or two years.  On physical 
examination, the veteran was observed to have tenderness over 
the upper abdomen, epigastric region and left lower quadrant 
of the abdomen.  The veteran's weight was 161 pounds.  His 
maximum weight was 165 pounds.  The clinical impression was 
that the veteran's symptomatology was consistent with 
moderately severe duodenal ulcer residuals.  While a finding 
"moderately severe" disablement is a requirement for the 
next higher evaluation, the evidence does not demonstrate the 
existence of a degree of disability which more nearly 
approximates the criteria for the next higher or 40 percent 
rating in this case.  In particular, the record does not show 
duodenal ulcer disease is productive of impairment of health 
manifested by anemia, weight loss or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  

Moreover, subsequent reports of evaluation and treatment show 
that no more than moderate disability has been demonstrated.  
A January 1996 progress note shows that the veteran's 
recorded weight was 165 pounds, indicating an increase in 
weight since the previous examination.  Moreover, the veteran 
no longer demonstrated tenderness of the abdomen.  He also 
had normal gastrointestinal series and stool guaiac.  He 
complained only of a gassy feeling in his stomach.  These 
findings and complaints were again recorded on the report of 
the May 1996 VA examination.  In addition, it was noted that 
no ulcer had been found on the X-ray examination, conducted 
in November 1995.  Again, there has been no indication of 
impairment of health manifested by anemia, weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  

In view of these findings, the preponderance of the evidence 
shows that the veteran's service-connected duodenal ulcer 
disease is currently productive of no more than moderate 
disability.  Accordingly, entitlement to a schedular 
evaluation in excess of 20 percent is not warranted.  

Low Back Syndrome.

The veteran contends that he suffers from back disability 
that prevents him from lifting much or performing normal 
maneuvers as a result of back pain.  In addition, the veteran 
contends that he has osteoarthritis and muscle spasms in the 
lumbar spine region.  

As noted above, the veteran has been assigned a 10 percent 
rating under the provisions of 38 C.F.R. § 4.71a, Code 5293 
that pertains to intervertebral disc syndrome.  A 10 percent 
rating is applicable for mild intervertebral disc syndrome.  
A 20 percent is applicable for intervertebral disc syndrome, 
manifested by moderate disablement with recurrent attacks.  
38 C.F.R. § 4.71a, Code 5293.  

The clinical evidence of record does not contain the specific 
nomenclature "mild" or "moderate" that is contained in the 
regulation referenced above.  However, the Board finds that 
the preponderance of the evidence does not support a finding 
for a higher schedular rating for low back syndrome.  The 
veteran in his own allegations does not describe the 
disablement that rises to the level of moderate disability.  
For example, in the report of the September 1995 VA 
examination, the veteran described radiating pain 
predominantly with strenuous activity.  Likewise, objective 
examination failed to show painful motion, neurological 
deficit or muscle spasm.  In view of the foregoing, no more 
than mild intervertebral disc syndrome has been demonstrated.  

In addition, during the VA examination in September 1995, the 
veteran demonstrated a range of motion of 80 degrees of 
flexion, 5 degrees of backward extension, 10 degrees of 
bilateral lateral flexion and 20 degrees of bilateral 
rotation.  Diagnostic Code (DC) 5293, intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97 (December 
12, 1997).  A separate evaluation for compensable limitation 
of motion is therefore not appropriate in this case as the 
manifestations are not separate and distinct conditions but 
duplicative or overlapping.  As such the assignment of a 
separate 10 percent rating is contrary to the rules 
prohibiting pyramiding, embodied in 38 C.F.R. § 4.14.  See 
Esteban v. Derwinski, 6 Vet .App. 259, 262 (1994).  

Moreover, the veteran has not demonstrated the functional 
loss due to pain that would be equivalent to an evaluation in 
excess of the current schedular 10 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 
(1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran demonstrated tenderness in the area of the 
paraspinous muscles on VA examination in September 1995.  
However, he did not demonstrate either muscle spasm or pain 
on motion on that examination.  Neither the medical records 
and reports nor the veteran's statements show the presence of 
such factors as weakened or abnormal movement, excess 
fatigability; incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing to a degree that would warrant 
the assignment of a higher rating.  When the low back 
syndrome was evaluated by VA in September 1995, the veteran 
reported that he was able to sit for a couple of hours and 
that he could stand or walk for one hour and lift 25 pounds 
without difficulty.  In view of the foregoing, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for low back syndrome.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1996) in the first instance.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations are not 
inadequate, and there is no evidence of an exceptional 
disability picture in this case.  While it is conceivable 
that the symptoms related to both duodenal ulcer disease and 
low back syndrome would have an adverse affect on the 
veteran's vocational activities, the veteran is advised that 
a 20 percent evaluation of itself is reflective of 
consideration of the adverse impact on industrial activities.  
38 C.F.R. § 4.10.  

Moreover, the veteran has not required recent 
hospitalizations for these service-connected disabilities.  
Finally, although some degree of interference with employment 
can be anticipated, the veteran has not demonstrated that 
either of his disabilities is productive of marked 
interference with his employment.  Accordingly, there is no 
basis for consideration of an extraschedular rating.  


ORDER

1.  New and material evidence has not been submitted to 
reopen the claim for service connection for a right ankle 
disability.  The appeal is denied.  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a right knee 
disability.  The appeal is denied.  

3.  New and material evidence has not been submitted to 
reopen the claim for service connection for allergies.  The 
appeal is denied.  

4.  The veteran's claim for entitlement to service connection 
for chronic ear infections is not well grounded.  The appeal 
is denied.  

5.  The veteran's claim for entitlement to service connection 
for chronic sinusitis is not well grounded.  The appeal is 
denied.  

6.  The veteran's claim for entitlement to service connection 
for chronic throat infections is not well grounded.  The 
appeal is denied.  

7.  An increased rating for duodenal ulcer disease, currently 
evaluated as 20 percent disabling, is denied.  

8.  An increased rating for residuals of a low back 
disability, currently evaluated as 10 percent disabling, is 
denied.  


REMAND

The veteran contends that he is constantly nervous, tense and 
easily upset.  He reported at his January 1996 VA 
consultation that he has constant headaches, poor 
concentration and poor attention, as well as difficulty 
sleeping and occasional nightmares.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.  

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 1996, a 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of  
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Code 9400 (1996).  

The evaluation of 30 percent was discussed by the United 
States Court of Veteran's Appeals (Court) in Hood v. Brown, 4 
Vet. App. 301 (1993).  The Court stated that the term 
"definite" used in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character.  In response, the VA Office of the General 
Counsel, in a precedent opinion, dated November 9, 1993, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9400.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain and associate 
with the claims folder all recent VA 
medical records of inpatient and 
outpatient treatment provided to the 
veteran.  

4.  In addition, the RO should accord 
the veteran VA psychiatric examination 
in order to determine the current nature 
and severity of the service-connected 
psychiatric disorder.  All indicated 
special studies and tests should be 
accomplished.  The examiner is requested 
to offer a complete diagnosis for the 
service-connected psychiatric disability 
under the guidelines of DSM IV.  The 
examining psychiatrist should comment 
the level of occupational and social 
impairment resulting from the veteran's 
anxiety disorder.  Consideration should 
be given, but not limited to, impairment 
as measured on a Global Assessment of 
Functioning (GAF) scale.  The clinical 
findings are to be reported in detail.  
The claims folder should be made 
available for use in studying the case.  

2.  The RO then should review the 
veteran's claim for anxiety neurosis in 
light of the additional development.  If 
the benefit sought on appeal is not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
reflects consideration of new criteria 
for rating mental disorders.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

